UNITED STATES COURT OF APPEALS                       FILED
                                                                          MAY 26 2021
                            FOR THE NINTH CIRCUIT
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


UNITED STATES OF AMERICA,                        No.    19-10416

              Plaintiff-Appellee,                D.C. No.
                                                 3:18-cr-08300-DLR-1
 v.                                              District of Arizona,
                                                 Prescott
LOUIE JOSYTEWA,

              Defendant-Appellant.               ORDER



Before: HAWKINS, BEA, and BUMATAY, Circuit Judges.

      The memorandum disposition filed in this case on March 30, 2021, is

amended by the attached memorandum disposition. With this amended

memorandum disposition, the panel has unanimously voted to deny Louie

Josytewa’s petition for panel rehearing. The panel modifies the memorandum to

review the district court’s admission of testimony regarding the details of the

sexual conduct that preceded Josytewa’s confession to a 1991 sexual assault for

abuse of discretion instead of plain error.

      The panel will not allow future petitions for rehearing from the amended

memorandum disposition.
                           NOT FOR PUBLICATION                           FILED
                                                                         MAY 26 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   19-10416

             Plaintiff-Appellee,                 D.C. No.
                                                 3:18-cr-08300-DLR-1
 v.

LOUIE JOSYTEWA,                                  AMENDED
                                                 MEMORANDUM*
             Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                       Argued and Submitted March 1, 2021
                                Phoenix, Arizona

Before: HAWKINS, BEA, and BUMATAY, Circuit Judges.

      Louie Josytewa appeals his conviction for abusive sexual contact with a

child and committing an offense as a registered sex offender for molesting by

touching seven-year-old K.A. over her clothes at a family party in 2016 (“the 2016

assault”). 18 U.S.C. §§ 1153, 2244(a)(5), 2246, and 2247 (abusive sexual contact


             *
                   This disposition is not appropriate for publication and is not
precedent except as provided by Ninth Circuit Rule 36-3.
with a child); 18 U.S.C. § 2260A (offense by registered sex offender). Josytewa

argues under Fed. R. Evid. 403 that the district court erred in admitting testimony

regarding the details of the sexual conduct that preceded Josytewa’s confession to

a 1991 sexual assault (“the 1991 assault”), in admitting testimony regarding his

status as a sex offender, and by giving the jury an impermissibly coercive Allen

charge.1 He asserts that the cumulative effect of these errors deprived him of a fair

trial. We affirm.

                                A. Challenged Testimony

      Josytewa objected to the admission of the testimony regarding the 1991

assault at trial, so this Court reviews the district court’s admission of the testimony

for abuse of discretion. United States v. Garrido, 596 F.3d 613, 616 (9th Cir.

2010). In sexual assault cases, Rule 414 permits the admission of evidence of

prior sexual assaults. Fed. R. Evid. 414(a). “The evidence may be considered on

any matter to which it is relevant.” Id.

      Under the LeMay factor test, this Court considers a non-exhaustive list of

factors when evaluating evidence of prior sexual assault under Rule 403, including

the “similarity of the prior acts to the acts charged,” the “frequency of the prior

acts,” and the “necessity of the evidence beyond the testimonies already offered at

trial.” United States v. LeMay, 260 F.3d 1018, 1027–28 (9th Cir. 2001).


      1
          Allen v. United States, 164 U.S. 492 (1896).
                                           2
Ultimately, the question is whether the district court exercised its “discretion . . . in

a careful and judicious manner.” Id. Due to the similarity of the 1991 assault to

this case, evidence of a third incident involving three children before the 1991

assault, and testimony that Josytewa did not have the opportunity to commit the

2016 assault, the district court exercised its “discretion . . . in a careful and

judicious manner.” LeMay, 260 F.3d at 1027–28. Accordingly, the district court

did not abuse its discretion when it admitted the testimony regarding the 1991

assault.

      Because Josytewa did not object to the admission of the compliance

specialist’s testimony regarding his sex offender status, it is reviewed for plain

error. United States v. Rizk, 660 F.3d 1125, 1132 (9th Cir. 2011). Under this

standard, reversal is warranted “only when it appears necessary to prevent a

miscarriage of justice or to preserve the integrity and reputation of the judicial

process.” United States v. Bryan, 868 F.2d 1032, 1039 (9th Cir. 1989) (citation

omitted); see also United States v. Olano, 507 U.S. 725, 732 (1993). K.A.

testified about the 2016 assault and identified Josytewa as the perpetrator. The

Government also played part of Josytewa’s confession to that offense, in which he

admitted to touching K.A.’s “vagina” because he “[j]ust wanted to touch it,” and

K.A.’s mother testified to K.A.’s changed behavior immediately after the assault

and the fact that at the party she switched couches away from Josytewa. For these


                                            3
reasons, as well as the fact that Josytewa stipulated to his status as a sex offender

before trial, the admission of the compliance specialist’s testimony regarding that

status was not plain error.2

                                    B. The Allen Charge

      Josytewa asserts that the district judge implied that the jurors were required

to reach a verdict when, in the context of discussing scheduling, he asked that if

they did not “have a verdict by 4:30 this afternoon, [that they] recess and come

back tomorrow at 9:00.” Josytewa did not object to these remarks, which the

judge made immediately after he told the jurors that they “should not change an

honest belief . . . for the mere purpose of returning a verdict.”

      Within minutes, the judge called the jury back to clarify that he “didn’t mean

to leave the impression that you have to reach a verdict . . . . [I]f you don’t reach a

verdict, then you’ll let us know . . . . [Y]ou’re not going to be held here forever.”

Because of this almost immediate clarification, there is not a high probability that

any error materially affected the verdict. United States v. Berger, 473 F.3d 1080,

1090–91 (9th Cir. 2007) (finding no coercion when the court took hours to provide

an “adequate counterbalance” to the “so-called” Allen charge). Moreover, after

the challenged remarks, the jury deliberated for a significant portion of its total



      2
        The Government asserts that the parties stipulated to the testimony of one
witness in this regard, but there is no evidence of this in the record.
                                           4
time—another hour and a half on top of approximately three hours by that point.

United States v. Hernandez, 105 F.3d 1330, 1334 (9th Cir. 1997) (holding that

forty minutes of deliberation after Allen charge was “not so short as to raise the

specter of coercion,” especially because the jury had already deliberated for four

and a half hours).

      Accordingly, reversal is not warranted for any of the district court’s alleged

errors. Thus, the decision of the district court is AFFIRMED.




                                          5